Citation Nr: 0903080	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-26 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with herniated nucleus pulposus status post laminectomy, 
current rated as 40 percent disabling.

2.  Entitlement to an increased rating for Bell's Palsy, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from August 1991 to January 
1995.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Muskogee, Oklahoma, (hereinafter RO).  


FINDINGS OF FACT

1.  Muscle spasm is demonstrated in the lumbar spine with 
motion to 35 degrees of flexion, 14 degrees of extension, 10 
degrees of right lateral flexion, 17 degrees of left lateral 
flexion, 20 degrees of right rotation and 25 degrees of left 
rotation.

2.  Unfavorable ankylosis of the entire thoracolumbar spine 
is not demonstrated and  acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest prescribed 
by a physician having a total duration of at least six weeks 
during the last  12 month period are not recently shown.   

3.  In April 2007, the veteran stated that he was satisfied 
with the rating assigned for Bell's Palsy, thereby 
withdrawing his appeal with respect his claim for an 
increased rating for this condition.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain with herniated nucleus pulposus status 
post laminectomy are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §4.71a, Diagnostic Codes (DCs) 
5235-5243 (2008).  

2.  The criteria for withdrawal of the substantive appeal by 
the veteran with respect to the issue of entitlement to an 
increased rating for Bell's Palsy are met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in May 2008, the RO advised the 
claimant of the information necessary to substantiate the 
claim on appeal.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This letter was also compliant with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  

Although the May 2008 letter was not sent until after the 
initial adjudication of the claim, the actions of the RO have 
served to provide the veteran with actual notice of the 
information needed to prevail in his claim, and the RO has 
not committed any notification error that has affected the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, the 
Board finds that there was no prejudicial error; notification 
errors did not affect the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that the duty to notify has 
been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the veteran's 
own statements and evidence he presented.  The veteran has 
also been afforded VA examinations that contain sufficient 
clinical findings to determine the proper rating to be 
assigned for the service connected back disability evaluated 
herein.  Thus, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim on appeal that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

A.  Increased Rating for Lumbosacral Strain with Herniated 
Nucleus Pulposus Status post Laminectomy

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under the criteria for rating spine disabilities codified at 
38 C.F.R. § 4.71, DCs 5235-5243 (2008), a rating in excess of 
40 percent requires unfavorable ankylosis of the entire 
thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the previous 12 months.  Note 1 
following the General Rating Formula for Diseases and 
Injuries of the Spine provides that any associated objective 
neurologic abnormalities, including but not limited to bowel 
or bladder impairment, are to be rated separately under an 
appropriate diagnostic code.  

For purposes of evaluations under the criteria for rating 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, DC 5243 (2008), 
Note (1.)

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id. at Note (2). 

With the above criteria in mind the relevant facts will be 
summarized.  Service connection for low back pain was granted 
by a June 1995 rating decision.  A 10 percent rating was 
assigned.  Pertinent evidence then of record included reports 
from an April 1995 VA examination that included an x-ray the 
revealed what was described as very minimal disc space 
narrowing at L5-S1 and L4-L5 consistent with very mild 
degenerative disc disease.  Full range of lumbosacral spine 
motion was demonstrated at that time.  Thereafter, a July 
2000 rating decision, after adding herniated nucleus pulposus 
to the service-connected disability, increased the rating to 
20 percent.  This action followed a June 2000 CAT scan that 
demonstrated herniated nucleus pulposus at L5-S1 and right 
and left neural foraminal encroachment and nerve root 
encroachment.  The range of motion of the lumbar spine upon 
VA examination in June 2000 was normal.  Following a left L5-
S1 laminectomy for a disk excision in December 2000, a 
January 2001 rating decision assigned a temporary 100 percent 
rating for convalescence under 38 C.F.R. § 4.30   The service 
connected back disability was listed therein as lumbosacral 
strain with herniated nucleus pulposus, and the 20 percent 
rating was restored upon the expiration of the temporary 100 
percent rating.

A November 2001 rating decision, listing the service 
connected disability as lumbosacral strain with herniated 
nucleus pulposus status post laminectomy, assigned a 40 
percent rating for this disability.  This rating has been 
continued until the present time.  The increase in 
compensation followed a VA examination in August 2001 that 
showed the following motion in the lumbar spine:  45 degrees 
of flexion, 25 degrees of extension, 40 degrees of right 
lateral flexion, 25 degrees of left lateral flexion and 25 
degrees of rotation to the right and left.  

Thereafter, the evidence includes reports from a February 
2002 VA examination that showed the following ranges of 
lumbar motion:  80 degrees of flexion, 10 degrees of 
extension, right lateral flexion to 30 degrees, left lateral 
flexion to 35 degrees and rotation to 35 degrees to each 
side.  There was pain with motion but no spasms were noted.  
Motor functioning of the lower extremities was normal and 
sensation and reflexes were within normal limits.  At a 
private examination in March 2003, no muscle spasms were 
described and the motion of the lumbar spine was as follows:  
30 degrees of flexion, 10 degrees of extension, right lateral 
flexion to 20 degrees, left lateral flexion to 30 degrees, 
right rotation to 30 degrees and left rotation to 28 degrees.  
Motion was limited by pain.  There was no ankylosis and motor 
strength in the left lower extremity was four out of five 
with slight reduction in strength.  Sensory functioning and 
reflexes were normal.  It was indicated that the veteran's 
spinal condition required him to seek bed rest three times 
per month.  

A private MRI in September 2004 showed mild bilateral 
stenosis at L5/S1 secondary to broad based disc bulging and 
facet hypertrophy and minimal bilateral neuroforaminal 
stenosis at L4/L5 secondary to broad based annular disc 
bulging.  At a November 2004 VA examination, the veteran 
described constant low back pain that traveled to the left 
leg.  He described the pain as being a "10" on a scale of 1 
to 10.  At the time of pain, he said he could function with 
medication.  The pain caused numbness, tingling and left leg 
pain according to the veteran, but he said his  condition did  
not cause incapacitation but resulted in the loss of one day 
of work each week.  Upon physical examination in November 
2004, posture and gait were within normal limits.  Muscle 
spasm in the spine and radiation, tingling and numbness were 
observed down the posterior left leg.  There was a positive 
straight leg raising test on each side and the following 
ranges of motion:  45 degrees of flexion, 10 degrees of 
extension, 30 degrees of right and left lateral flexion and 
30 degrees of left and right rotation.  There was pain with 
all motion and pain was described as having the major 
functional impact.  There was no ankylosis but there were 
signs of intervertebral disc syndrome.  The neurological 
examination of the lower extremities showed limitation of 
motor functioning to 4 out of five in left hip flexion and 
left knee extension.  Sensation was normal and lower 
extremity reflexes were to right knee jerk of 1+ and right 
ankle jerk of 2+ and left knee and ankle jerk of 1+.  

February and March 2006 private MRIs showed severe left 
parasagittal and foraminal protrusion at L5/S1.  March 2006 
private clinical reports showed the veteran reporting that 
after sneezing in February 2006, he developed constant low 
back pain that radiated on occasion to the left buttock and 
down the posterior left leg to the lateral foot.  The 
examiner commented that it was most likely that the veteran 
sustained a new herniated disc since his previous surgery, 
and repair with a microdilation discectomy to the left of L5-
S1 was discussed.  This procedure was performed in April 
2006.  Thereafter, a temporary 100 percent rating for 
convalescence was granted by a May 2006 rating decision.  
Following the expiration of this rating, the 40 percent 
rating, assigned under DC 5243, was continued. 

A June 2006 private clinical report showed the veteran saying 
his low back and leg pain had returned and the examiner noted 
that the veteran was not able to work and would not be able 
to work for three to six months.  An August 2006 private 
medical report showed the veteran reporting that his 
preoperative symptoms had resolved until one month after the 
April 2006 surgery, and that he was now experiencing symptoms 
in the same location as before the surgery.  It was noted 
that a July 2006 MRI revealed postoperative changes on the 
left at L5-S1 and L4-L5 stenosis without recurrent disc 
herniation.  Treatment with epidural injections was 
discussed.  An October 2006 rating decision extended the 
temporary 100 percent rating for convalescence, with the 40 
percent rating restored thereafter.  

At a February 2007 VA examination, the veteran stated that he 
had constant back pain, described as squeezing, aching, 
burning and sharp in nature.  He described the pain as being 
at "10" on a scale of 1 to 10 but that it was relieved by 
medication.  At the time of the pain, the veteran was said to 
require bed rest.  He was said to require the use of a cane 
and described incapacitating episodes which last for two days 
as often as 5 times per year, and stated that he had suffered 
from 5 such episodes in the last year for a total of 10 days.  
It was indicated that private physicians had recommended bed 
rest, with one physician recommending one month of such rest 
and another of four months after his second surgery.  The 
functional impairment from the veteran's back disability was 
listed as limited physical activity and constant pain.  

Upon physical examination in February 2007, the veteran's 
posture was abnormal with his weight on the right lower 
extremity.  Gait was antalgic with the use of a walking 
stick, and the examiner stated that weakness in the left knee 
was the reason for the walking stick.  The examination of the 
thoracolumbar spine revealed evidence of radiating pain on 
movement.  Muscle spasms were noted in the paravertebral 
muscles and there was tenderness noted upon examination.  
There was a negative straight leg raising test on the right 
and positive straight leg raising test on the left.  There 
was no ankylosis of the lumbar spine.  The range of motion in 
the thoracolumbar spine was as follows:  35 degrees of 
flexion, 14 degrees of extension, 10 degrees of right lateral 
flexion, 17 degrees of left lateral flexion, 20 degrees of 
right rotation and 25 degrees of left rotation.  The motion 
was accompanied by pain, and the examiner noted that 
repetitive use resulted in additional limitation of 
functioning due to pain, fatigue, weakness, and lack of 
endurance with pain having the major functional impact.  The 
examiner stated that the symptoms resulting from repetitive 
use limited joint motion by an additional 25 degrees.  

Additional findings from the February 2007 VA examination 
included signs of intervertebral disc syndrome manifested by 
the following:  Sensory deficits of the left lateral thigh, 
motor weakness of the left hip and left knee, and bowel and 
bladder dysfunction.  The diagnosis was severe lumbosacral 
strain with herniated nucleus pulposus status post 
laminectomy manifested by constant pain with loss of nerve 
function.  Following this examination, an April 2007 rating 
decision assigned a separate 20 percent under 
38 C.F.R. § 4.124a, DC 8520 for left lower extremity 
peripheral sciatic neuropathy.  After a June 2007 VA 
examination demonstrated bowel and bladder dysfunction which 
the examiner found to be as likely as not related to the 
service connected back disability, a July 2007 rating 
decision granted service connection for bladder and bowel 
dysfunction, assigning a 40 percent rating for bladder 
dysfunction under 38 C.F.R. § 4.115b, DCs 7599-7517 and a 30 
percent for bowel dysfunction under 38 C.F.R. § 4.114, DC 
7332.  

A December 2007 private clinical report referenced an 
accident that took place at the veteran's place of employment 
when he slipped and hit the left side of his head and 
subsequently had pain in his head, neck, shoulder and back.  
It was reported that CT scans and X-rays were unremarkable 
with the exception of a pars defect without spondylolisthesis 
at L5 on the left.  A January 2008 private clinical report 
showed the veteran complaining about back pain radiating into 
his left hip and leg.  The examination revealed limited 
motion and muscle spasms in the lumbar spine.  Straight leg 
raising was positive on the left at 60 degrees and there was 
dorsiflexor weakness in the left foot with decreased sensory 
perception at L5-S1 on the left.  The examiner felt that the 
veteran should be afforded a selective nerve root block 
and/or a series of epidural steroid injections.  He also 
stated that he viewed the veteran as temporarily disabled at 
that time.  Thereafter, the veteran was afforded an MRI in 
September 2008 that showed disc bulging and mild to moderate 
narrowing at L5-S1, a small disc bulge at L4-L5 superimposed 
on a congenitally narrow canal with borderline stenosis and 
mild foraminal narrowing and a minimal bulge at L1-L2.  

Applying the pertinent legal criteria to the facts summarized 
above, a rating in excess of 40 percent based on limitation 
of motion of the lumbar spine is not provided; as such, 
increased compensation cannot be assigned for the severe 
limitation of lumbar motion demonstrated in this case.  While 
intervertebral disc syndrome is clearly demonstrated, it was 
reported at the February 2007 VA examination that the veteran 
had only 5 episodes of incapacitation requiring bed rest for 
a total duration of 10 days of the previous year.  Such 
episodes must combine to a total duration of at least 6 weeks 
on an annual basis in order to warrant a 60 percent rating 
for intervertebral disc syndrome under DC 5243.  With respect 
to the four months of bed rest recommended by a private 
examiner discussed at the February 2007 examination, this 
recommendation followed the April 2006 surgery, and the 
veteran's temporary 100 percent rating assigned for 
convalescence following this surgery compensated the veteran 
for this period of time.   

To the extent that there are "associated" neurologic 
abnormalities resulting from intervertebral disc syndrome, as 
indicated above, separate ratings have been assigned for 
bowel and bladder dysfunction and peripheral neuropathy of 
the left lower extremity.  Appeals with respect to the 
propriety of these ratings have not been perfected; as such, 
the adequacy of these ratings are not properly addressed in 
this decision.  The only other bases for a rating in excess 
of 40 percent for a disability of the spine require there to 
be ankylosis associated with the service connected back 
disorder.  Such pathology is not claimed or demonstrated.  
Finally, the Board has also considered the complaints of low 
back pain, and additional limitation of functioning resulting 
therefrom.  However, there is no objective evidence that the 
veteran's back pain is associated with such additional 
functional limitation as to warrant increased compensation 
pursuant to the provisions of 38 C.F.R. § 4.45 or the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, 
while repetitive motion of the spine was said to limit motion 
in the lumbar spine an additional 25 degrees at the February 
2007 VA examination, as indicated above, the veteran is 
already receiving the maximum amount of compensation 
assignable for limitation of motion.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected back residuals, but those manifestations are not 
present in this case.  Moreover, the Board finds no evidence 
of an exceptional disability picture.  The veteran has 
required two surgeries for his back condition but not such 
frequent hospitalizations due to his service connected low 
back disorder as to represent an "exceptional" disability 
so as to render a schedular evaluation inadequate.  In short, 
the service-connected residuals have not shown functional 
limitation beyond that contemplated by the ratings currently 
assigned for the service connected disability attributable to 
the veteran's spine.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  

The veteran asserts that he is entitled to a rating in excess 
of 40 percent rating for his back disability, and the Board 
fully respects the veteran's sincere assertions in this 
regard.  However, it finds the probative weight of this 
positive evidence to be overcome by the more objective 
negative evidence cited above.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Francisco v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the 
probative weight of the negative evidence exceeds that of the 
positive, the claim for a rating in excess of 40 percent for 
lumbosacral strain with herniated nucleus pulposus status 
post laminectomy, must be denied.  Gilbert, 1 Vet. App. at 
49, 53(1990).    

B.  Entitlement to an Increased Rating for Bell's Palsy

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
veteran or by the authorized representative. 38 C.F.R. § 
20.204.  In April 2007, the veteran stated that he was 
satisfied with the rating assigned for Bell's Palsy.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to this issue and it is dismissed.


ORDER

A rating in excess of 40 percent for lumbosacral strain with 
herniated nucleus pulposus status post laminectomy is denied. 

The claim for a rating in excess of 10 percent for Bells 
Palsy is dismissed. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


